Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Non-Final Rejection 
The Status of Claims:
Claims 2-43 are pending. 
Claims 2-15, 17-24,27-28,32-34,36-38, and 41 are rejected. 
Claims 16, 25-26, 29-31, 35, 39-40, and 42-43 are objected. 


DETAILED ACTION
1. 	Claims 2-43 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/841,478(04/06/2020(US 10851074, which is a continuation of 16/552,096 (08/27/2019)(US 10654819), which is a continuation of 16/264,188(01/31/2019(US 10442780), is a continuation of 15/404,996(01/12/2017)(US 10208006), which claims benefit of 62/278,332 (01/12/2016). 

    Drawings
3.         The drawings filed on 11/13/20 are accepted by the examiner. 
        IDS
4.          The IDS filed on 12/1/20 & 6/22/21 are reviewed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claims 16, 25-26, 29-31, 35, 39-40, 42-43 are  objected to as being dependent upon a rejected base claims. 

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


 5.	Claims 2-15, 17-24,27-28,32-34,,36-38, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 and 32 of U.S. Patent No. 10,442,780.

Although the claims at issue are not identical, they are not patentably distinct from each other because of their relationship between the narrowed limitations of claimed invention and broad limitations of the. U.S. Patent No.
 The claim 1 of U.S. Patent No. 10,442,780 describes the followings:

    PNG
    media_image1.png
    516
    601
    media_image1.png
    Greyscale

, whereas the instant claim 2 does disclose the followings as shown below:

    PNG
    media_image2.png
    585
    817
    media_image2.png
    Greyscale


However, the instant claims differ from the U.S. Patent No. 10,442,780 in that the scope of claims of the current invention are narrower than those claims of the instant invention with respect to separating the one or more additional components from the crude oxidation substrate to form a first oxidation feedstock comprising the first furanic oxidation substrate and the first oxidation solvent.
Even so, the specification does disclose generally that to minimize production of undesired products, and maximize yield of the furanic oxidation substrate, it may be desirable to carry out the dehydration reaction to a partial conversion endpoint. The term “dehydration product solution” refers to a solution comprising the furanic oxidation substrate and the dehydration solvent. The dehydration product solution can be a mixture that includes dissolved furanic oxidation substrate and one or more components that are not dissolved, wherein the one or more components that are not dissolved are selected from humin and unreacted sugar. The furanic oxidation substrate (including first  and second furanic oxidation substrate and the first and secondoxidation solvent) may be optionally separated from one or more components selected from the group consisting of a humin and an unreacted sugar and/or isolated from the dehydration product solution, and optionally further purified. In one such embodiment, the dehydration product solution is subjected to a membrane to effect the separation of the furanic oxidation substrate from one or more components selected from the group consisting of a humin and an unreacted sugar. Membranes suitable for use for such separation include nanofiltration membranes, ultrafiltration membranes, and combination thereof. (see col. 53 ,lines 10-13 & 19-35). From these descriptions, it is reasonable to separate the one or more additional components from the crude oxidation substrate to form a first oxidation feedstock comprising the first furanic oxidation substrate and the first oxidation solvent in order to minimize production of undesired products, and maximize yield of the furanic oxidation substrate.
Also, it seems reasonable to incorporate such a limitation into the independent claim 2 in order to emphasize the particular aspect of the invention.  Furthermore, such a limitation can be anticipated; there is very little difference as to the patentable distinction. So, it would have been obvious to the skilled artisan in the art to be motivated to narrow the scope of the claimed invention by adding the limitation of the step of separating the one or more additional components from the crude oxidation substrate to form a first oxidation feedstock comprising the first furanic oxidation substrate and the first oxidation solvent from the indirect teaching of  the specification to the independent claim so as to emphasize the particular other aspect of the claimed invention. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/13/2022